Citation Nr: 0919239	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-05 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left sided scalp burn claimed as due to medial 
nerve ablation.

3.  Evaluation of the Veteran's service-connected chronic low 
back pain with arthritis of the lumbar spine, rated as 20 
percent disabling from March 27, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
February 1977.  He also served in the Army National Guard, 
which service included periods of active duty for training 
(ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002 and July 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, and an April 2004 rating 
decision by the RO in Huntington, West Virginia.  

(Consideration of the appellant's claim for an increased 
rating for his service-connected back disability is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
his military service.

2.  The Veteran underwent medial nerve ablation in 2006 at a 
facility over which VA does not have direct jurisdiction.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a left scalp burn due to 
medial nerve ablation have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003, August 2007, and October 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO's initial adjudication of the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  

II.  Hypertension

The Veteran contends that his diagnosed hypertension should 
be service connected.  For the following reasons, the Board 
will deny the claim.  

The Veteran's STRs show no evidence of complaint or treatment 
for hypertension while on active duty.  The reports of his 
examinations both on entry into active military service in 
July 1975, and at the time of his separation from active duty 
in February 1977, show that he reported that he had no 
history of high blood pressure, and the clinical examinations 
were reported as normal.  

The report of a periodic National Guard medical examination 
given in February 1986 reported no abnormalities other than a 
scar on the left knee; blood pressure was reported as 110/70.  
The Veteran wrote:  "To the best of my knowledge and belief 
there has been no change in my medical or mental condition[,] 
nor have I had any serious illness[,] injury[,] or medical 
operation since I last accomplished a report of medical 
history."  

In the course of the Veteran's National Guard service he had 
several periods of ACDUTRA.  During one of those periods of 
ACDUTRA, a June 1987 two-week tour at Camp Grayling, a 
National Guard training center in Michigan, the Veteran 
reported to sick call complaining of high blood pressure.  
The Veteran reported that he had left his blood pressure 
medication at home, and that he had no idea of what 
medication he was presently taking for his high blood 
pressure.  He was issued hydrochlorothiazide, and returned to 
duty.   

During another period of ACDUTRA, a June 1991 tour at Camp 
Shelby, in Hattiesburg, Mississippi, the Veteran was seen 
again with complaints of high blood pressure.  The statement 
of the physician who treated him found that the Veteran had 
hypertension that was pre-existing.  After assessing the 
Veteran's blood pressure, he was returned to duty.  

The report of a Social Security Administration (SSA) 
disability determination examination given in November 1996 
noted that the Veteran reported that he had had hypertension 
for 15 years.  

The Veteran was afforded a VA examination in August 2003 in 
connection with this and other claims.  The Veteran reported 
that he had a history of hypertension going back about 14 
years.  The examiner diagnosed hypertension.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
manifest in a veteran to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A veteran is one who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002).  Active military service includes 
active duty, such as the Veteran's period of service from 
July 1975 to February 1977, and any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(2), 101(24); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).   

Here, there is medical evidence of a current diagnosis of 
hypertension.  However, there is no credible medical evidence 
of record showing that the Veteran was diagnosed with 
hypertension either during active military service, or within 
the one-year presumptive period following his separation from 
active duty in February 1977.  There is no indication that 
hypertension began or was aggravated during a period of 
ACDUTRA or was a result of injury sustained during inactive 
duty training.

The Veteran told his 1996 SSA examiner that he had had 
hypertension for 15 years, which would place onset of 
hypertension in the early 1980s, several years after leaving 
active duty.  He also told his VA examiner in 2003 that he 
had a history of hypertension going back about 14 years, 
which would place onset of hypertension in the late 1980s, 
which is supported by the evidence that he was being treated 
for hypertension before his June 1987 period of ACDUTRA.  

The Veteran contends that, because he was found to have 
hypertension during two periods of ACDUTRA, he should be 
service connected for it.  However, as shown in the 
background discussion above, there is no evidence that the 
Veteran's hypertension began during a period of ACDUTRA.  As 
noted, the first time the Veteran complained of high blood 
pressure while on ACDUTRA in June 1987, he reported that he 
had left his blood pressure medication at home, clearly 
indicating that he had been diagnosed with hypertension prior 
to that period of ACDUTRA.  Moreover, there is no evidence 
that the Veteran's hypertension worsened during any period of 
ACDUTRA.  Neither the June 1987 sick call report, nor the 
June 1991 sick call report indicated any chronic worsening of 
the Veteran's preexisting hypertension.  In the first 
instance he was given medication to replace that which he had 
forgotten to bring with him, and then returned to duty.  In 
the second instance he was observed, and then returned to 
duty.  There is no follow-up report related to either 
incident.  

The Veteran contends that his diagnosed hypertension is 
related to his military service because of the foods he was 
served while in service.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the veteran's 
own assertions as to the etiology of his hypertension have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hypertension is not traceable to disease or 
injury incurred in or aggravated during active military 
service.  

III.  Section 1151 Claim

The Veteran has been seen for pain management related to his 
neck, both at a VA medical facility, and in a private clinic 
to which he apparently was referred by VA for treatment.  The 
Veteran's claim, dated June 22, 2007, which was received the 
following day, noted that the treatment that he claimed was 
done improperly occurred on July 15, 2007, which, looking at 
the date of the claim and its receipt, clearly is in error.  
The evidence of record instead suggests that the incident in 
question took place on June 14, 2006, and occurred in the 
private office of R.O, M.D.  

Of record is a June 14, 2006, treatment note from that 
private clinic noting that medial nerve ablation to C2-3 and 
C3-4 was undertaken, but it was terminated due to pain.  At a 
December 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that "the doctor ran off and 
left the heat on," thereby burning the left side of his 
head.  He testified that the procedure occurred at Dr. O.'s 
private office.  He contends that, because VA had referred 
him to Dr. O. for treatment, and because he was injured 
because of the treatment, he should be awarded compensation 
under 38 U.S.C.A. § 1151.  

The statute governing award of compensation for additional 
disability that was caused by VA hospital care, medical or 
surgical treatment, or examination, is found at 38 U.S.C.A. 
§ 1151.  Section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

Here, the Veteran's claim under 38 U.S.C.A. § 1151 must be 
denied because the treatment that the Veteran claims to have 
caused injury did not occur in a VA facility as defined in 
section 1701(3)(A), quoted above.  Section 1701 (3)(A) 
defines "facilities of the Department" as "facilities over 
which the Secretary had direct jurisdiction."  Here, the 
procedure in question was performed at a private facility 
operated by Dr. O., and therefore does not meet the statutory 
definition of a VA facility.  Because, under these 
circumstances, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of left sided scalp burn as due to 
medial nerve ablation is not allowed as a matter of law, the 
analysis ends, and the claim must be denied.   


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left sided scalp burn claimed as due to medial 
nerve ablation is denied.  


REMAND

The Veteran has been afforded several examinations in 
connection with his lumbar spine rating claim.  At his 
hearing, the Veteran testified that his most recent examiner, 
in November 2008, did not use a goniometer to measure the 
range of motion of his back.  VA regulations imply that the 
use of a goniometer to measure limitation of motion is a 
requirement.  38 C.F.R. § 4.46 (2008) ("The use of a 
goniometer in the measurement of limitation of motion is 
indispensable. . .")  Because the Veteran testified that his 
November 2008 examiner did not use a goniometer, the Board 
will remand for a new spine examination.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the 
veteran to undergo a VA spine examination 
by a medical professional with 
appropriate expertise to determine the 
current level of disability imposed by 
the Veteran's service-connected low back 
pain and lumbar spine arthritis.  

In reporting his/her assessment of the 
Veteran's spine disability, the examiner 
is asked to ensure that a goniometer is 
used in the measurement of limitation of 
motion of the lumbar spine, and to 
specifically state that a goniometer was 
used.  The examiner should specifically 
account for the Veteran's low back pain 
and should equate the disability caused 
by pain to additional loss of motion 
(beyond that shown clinically).  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


